Exhibit 10.1

AGREEMENT TO MODIFY CREDIT AGREEMENT, SECURITY AGREEMENT AND

APPLICATION AND REIMBURSEMENT AGREEMENT FOR IRREVOCABLE

STANDBY LETTER OF CREDIT

WHEREAS, on May 30, 2008, TRX, INC., (“Borrower” and “Applicant”) executed and
delivered to ATLANTIC CAPITAL BANK (“Lender” and “Bank”) a Credit Agreement (as
amended, the “Credit Agreement”) and a Security Agreement (as amended, the
“Security Agreement”); and

WHEREAS,    Applicant executed and delivered to Bank an Application and
Reimbursement Agreement for Irrevocable Standby Letter of Credit dated June 23,
2008;

WHEREFORE, in consideration of the payment of TEN DOLLARS ($10.00) in hand paid,
the receipt and sufficiency of which is hereby acknowledged, and the mutual
promises, covenants, and conditions contained herein, Borrower and Lender do
hereby agree as follows:

1.

All references to the Expiration Date throughout the Loan Documents (including
but not limited to the Credit Agreement and Security Agreement) and throughout
the Application and Reimbursement Agreement For Irrevocable Standby Letter of
Credit heretofore are hereby deleted and replaced with the Expiration Date of
June 30, 2012.

2.

In all other respects the Credit Agreement, Security Agreement and Application
and Reimbursement Agreement shall remain in full force and effect, with no other
modifications or changes to their terms and conditions.

[SIGNATURES BEGIN ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set its hand and affixed its
seal as of the 9th day of June, 2011.

 

  BORROWER and APPLICANT:   TRX, Inc,   By:  

/s/ David D. Cathcart

  Name:  

David D. Cathcart

  Its:  

Chief Financial Officer

  LENDER and BANK:   ATLANTIC CAPITAL BANK   By:  

/s/ Robert Bugbee

  Name:  

Robert Bugbee

  Its:  

S. V. P